Citation Nr: 0409264	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an arterial 
disorder.

2.  Entitlement to an increased evaluation for 
depression/bipolar disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran had verified active duty from March 1957 to May 
1969, from March 1973 to March 1977, and from April 1983 to 
June 1984.  At retirement the veteran had 27 years of active 
duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

An initial appeal addressed claims of entitlement to service 
connection for a back disorder and sinusitis, but those 
benefits were granted in a March 1998 rating decision.  As 
the March 1998 decision represents a full grant of the 
benefit sought those issues are no longer before the Board 
for consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1977). 

During the course of the appeal, the veteran's file was 
permanently transferred to the RO in Roanoke, Virginia.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   

Correspondence dated in June 2003 notified the veteran of the 
VCAA, but failed to provide him proper notice in accordance 
with 38 U.S.C.A. § 5103.  Specifically, the letters were 
vague and misleading in notifying him what specific evidence 
is needed to substantiate his claims.  The letter incorrectly 
indicated that the September 1995 rating decision was final 
as to the veteran's claimed arterial disorder and that new 
and material evidence was needed to reopen the claim.  The 
letter also provided no information with regard to what 
specific evidence was needed to support a claim for an 
increased rating.  In addition, he was not notified what 
evidence will be secured by VA, what evidence will be 
provided by the appellant, or asked to submit all pertinent 
evidence that is in his possession.  While the veteran 
expressed his desire to waive the 30-day time limit for 
submitting evidence and to have the claims folder forwarded 
to the Board immediately, the Board finds that an appellant 
cannot successfully waive the provisions of the Act unless he 
or she has been made fully aware of what is being waived.  In 
this case, the veteran was not fully informed of what rights 
he was waiving since the notice provisions were not 
satisfied.  For this reason, and those stated below, the 
issues must be remanded. 

Additionally, in light of a recently promulgated decision by 
the United States Court of Appeals for Veterans Claims 
holding that the VCAA applies retroactively, it is apparent 
that the VCAA letter was not issued in the chronological 
sequence set forth in 38 U.S.C.A. §§ 5100, 5103(a); 38 C.F.R. 
§ 3.159.  Thus, additional development is necessary, to 
include addressing whether the appellant has been prejudiced 
by VA's failure to follow the sequence outlined in the law.

The veteran's final DD Form 214 indicates that he had 27 
years of active duty.  Since not all service has been 
verified, the RO should obtain verification.

A review of the claim files reveals that the veteran last 
underwent a VA examination for bipolar disorder/depression in 
July 1999.  Since more than four years have passed since the 
examination, it is possible that those findings may not be an 
accurate reflection of the current level of impairment.  As 
such, the veteran should be afforded an examination to obtain 
more recent findings. 

The Board also notes that service medical records noted 
syncope and complaints of dizziness, chest pain/pressure, 
pounding heart, and palpitations.  An electrocardiogram at 
the time of discharge yielded normal results, however, within 
a year of separation he underwent an electrocardiogram with 
abnormal results.  The findings were borderline and revealed 
nonspecific intraventricular delay.  Over the ensuing years 
he has had diagnoses of atypical chest pain and angina.  
There is also conflicting evidence as to whether the veteran 
has arteriosclerotic heart disease.  The record does indicate 
a postservice diagnosis of hypertension, and he has been on 
the medication Diltiazem for a number of years.  Based on the 
current record, however, it is difficult to say what the 
veteran's current arterial disorder is, and whether any 
arterial disorder is related to service.  For this reason, a 
VA examination is necessary to clarify the diagnosis and 
obtain a nexus opinion.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for 
bipolar/depression since April 2002, and 
for an arterial disorder since service.  
He should be asked to sign the 
appropriate releases.  Thereafter, any 
pertinent records obtained should be 
associated with the claims files.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159  are fully complied 
with and satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003.  The RO 
should address whether the veteran was 
prejudiced by VA's failure to issue a 
VCAA notice letter in the chronological 
sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159.   

3.  The RO should contact the National 
Personnel Records Center and attempt to 
verify the dates of all of the veteran's 
military service, and request any 
additional service medical records which 
may be available. 

4.  Upon completion of the development 
prescribed above, the veteran must be 
afforded a cardiovascular examination to 
determine the nature and etiology of any 
arterial disorder, as well as a 
psychiatric examination to determine the 
nature and severity of his bipolar 
disorder/depression.  All tests and 
studies deemed necessary to make this 
determination should be ordered.  The 
claims folders must be made available to 
the physicians for review.  A notation 
that this record review took place should 
be included in each physician's report.

The cardiologist should diagnose any 
clinically evident arterial disorder.  
For each diagnosed arterial disorder the 
physician must opine whether it is at 
least as likely as not that the disorder 
is related to service.  A complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record is required.

The psychiatrist should obtain a complete 
history to include all subjective 
complaints.  Objective findings must be 
reported in detail, and the psychiatrist 
should render an opinion as to what 
effect bipolar disorder/depression has on 
the veteran's social and industrial 
adaptability.  A Global Assessment 
Functioning (GAF) score should be 
assigned reflecting the level of 
functioning due solely to his bipolar 
disorder/depression along with an 
explanation of the score assigned.

The psychiatrist should opine what impact 
that the veteran's bipolar 
disorder/depression has on his ability to 
obtain and maintain substantially gainful 
employment.  All findings and the 
complete rationale for all opinions 
expressed should be clearly set forth in 
the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim .

6.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




